--------------------------------------------------------------------------------

Exhibit 10.4



DAIMLER TRUCKS RETAIL TRUST 2020-1,
as Issuer,
 
MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
as Servicer and Administrator,
 
and
 
CLAYTON FIXED INCOME SERVICES LLC,
as Asset Representations Reviewer
 

--------------------------------------------------------------------------------


ASSET REPRESENTATIONS REVIEW
AGREEMENT
 
Dated as of March 1, 2020



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
 
ARTICLE ONE
     
DEFINITIONS
     
Section 1.01. Capitalized Terms; Rules of Usage
1
   
ARTICLE TWO
     
ENGAGEMENT; ACCEPTANCE
     
Section 2.01. Engagement; Acceptance
3
Section 2.02. Confirmation of Status
3
   
ARTICLE THREE
     
ASSET REPRESENTATIONS REVIEW PROCESS
     
Section 3.01. Review Notices and Identification of Review Assets
3
Section 3.02. Review Materials
4
Section 3.03. Performance of Reviews
4
Section 3.04. Review Report
5
Section 3.05. Review Representatives
5
Section 3.06. Dispute Resolution
5
Section 3.07. Limitations on Review Obligations
6
   
ARTICLE FOUR
     
ASSET REPRESENTATIONS REVIEWER
     
Section 4.01. Representations and Warranties of the Asset Representations
Reviewer
6
Section 4.02. Covenants
7
Section 4.03. Fees and Expenses
8
Section 4.04. Limitation on Liability
9
Section 4.05. Indemnification by Asset Representations Reviewer
9
Section 4.06. Indemnification of Asset Representations Reviewer
9
Section 4.07. Inspections of Asset Representations Reviewer
10
Section 4.08. Delegation of Obligations
10
Section 4.09. Confidential Information
11
Section 4.10. Personally Identifiable Information
12



i

--------------------------------------------------------------------------------

Page


ARTICLE FIVE
     
REMOVAL; RESIGNATION
     
Section 5.01. Eligibility of the Asset Representations Reviewer
13
Section 5.02. Resignation and Removal of Asset Representations Reviewer
13
Section 5.03. Successor Asset Representations Reviewer
14
Section 5.04. Merger, Consolidation or Succession
14
   
ARTICLE SIX
     
OTHER AGREEMENTS
     
Section 6.01. Independence of the Asset Representations Reviewer
15
Section 6.02. No Petition
15
Section 6.03. Limitation of Liability of Owner Trustee
15
Section 6.04. Termination of Agreement
15
   
ARTICLE SEVEN
     
MISCELLANEOUS PROVISIONS
     
Section 7.01. Amendments
16
Section 7.02. Assignment; Benefit of Agreement; Third Party Beneficiaries
16
Section 7.03. Notices
16
Section 7.04. GOVERNING LAW
17
Section 7.05. WAIVER OF JURY TRIAL
18
Section 7.06. No Waiver; Remedies
18
Section 7.07. Severability
18
Section 7.08. Table of Contents and Headings
18
Section 7.09. Counterparts
18
   
SCHEDULES
     
Schedule A –  Representations and Warranties, Review Materials and Tests
SA-1



ii

--------------------------------------------------------------------------------

This ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of March 1, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among DAIMLER TRUCKS RETAIL TRUST 2020-1, a Delaware statutory
trust (the “Issuer”), MERCEDES-BENZ FINANCIAL SERVICES USA, a Delaware limited
liability company, as servicer and administrator (in such capacities, the
“Servicer” and the “Administrator” respectively), and CLAYTON FIXED INCOME
SERVICES LLC, a Delaware limited liability company (the “Asset Representations
Reviewer”).
 
WHEREAS, the Issuer will engage the Asset Representations Reviewer to perform a
review of certain receivables arising in connection with installment sales
contracts and loans secured by trucking and transportation equipment for
compliance with certain representations and warranties made with respect
thereto; and
 
WHEREAS, the Asset Representations Reviewer desires to perform such review in
accordance with the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE ONE


DEFINITIONS
 
Section 1.01.  Capitalized Terms; Rules of Usage.  Capitalized terms used in
this Agreement that are not otherwise defined shall have the meanings ascribed
thereto in Appendix A to the Sale and Servicing Agreement, dated as of March 1,
2020, among the Issuer, the Depositor, and Mercedes-Benz Financial Services USA
LLC, which Appendix is hereby incorporated into and made a part of this
Agreement.  Appendix A also contains rules as to usage applicable to this
Agreement.  Whenever used herein, unless the context otherwise requires, the
following words and phrases shall have the respective meanings set forth below
for all purposes of this Agreement.  In the event of any conflict between a
definition appearing below and any other Basic Document, the definition
appearing below shall control for purposes of this Agreement.
 
“Annual Fee” has the meaning stated in Section 4.03(a).
 
“Annual Period” means each annual period commencing on the Closing Date, in the
case of the first such period, and otherwise on the most recent anniversary of
the Closing Date and ending on the next anniversary of the Closing Date.
 
“ARR Indemnified Person” means the Asset Representations Reviewer and its
officers, directors, employees and agents.
 

--------------------------------------------------------------------------------

“Confidential Information” means oral, written and electronic materials
(irrespective of its source or form of communication) furnished before, on or
after the date of this Agreement to the Asset Representations Reviewer for the
purposes contemplated by this Agreement, including (i) lists of Review Assets
and any related Review Materials, (ii) origination and servicing guidelines,
policies and procedures, and form contracts and (iii) notes, analyses,
compilations, studies or other documents or records prepared by the Servicer,
which contain information supplied by or on behalf of the Servicer or its
representatives; provided, that Confidential Information will not include
information that (a) is or becomes generally available to the public other than
as a result of disclosure by the Information Recipients, (b) was available to,
or becomes available to, the Information Recipients on a non-confidential basis
from a Person or entity other than the Issuer or the Servicer before its
disclosure to the Information Recipients who, to the knowledge of the
Information Recipient is not bound by a confidentiality agreement with the
Issuer or the Servicer and is not prohibited from transmitting the information
to the Information Recipients, (c) is independently developed by the Information
Recipients without the use of the Confidential Information, as shown by the
Information Recipients’ files and records or other evidence in the Information
Recipients’ possession or (d) the Issuer or the Servicer provides permission to
the applicable Information Recipients to release.
 
“Eligible Representations” means those representations identified within the
“Tests” included in Schedule A.
 
“Information Recipients” means the Asset Representations Reviewer and its
officers, directors, employees, agents, representatives or affiliates, including
legal counsel.
 
“Issuer PII” means PII furnished by the Issuer, the Servicer or their respective
Affiliates to the Asset Representations Reviewer and PII developed or otherwise
collected or acquired by the Asset Representations Reviewer in performing its
obligations under this Agreement.
 
“Personally Identifiable Information” or “PII” means information in any format
about an identifiable individual, including, name, address, phone number, e-mail
address, account number(s), identification number(s), any other actual or
assigned attribute associated with or identifiable to an individual and any
information that when used separately or in combination with other information
could identify an individual.
 
“Review” means the completion by the Asset Representations Reviewer of the
procedures listed under “Tests” in Schedule A for each Review Asset as described
in Section 3.03.
 
“Review Assets” means those Receivables identified by the Servicer as requiring
a Review by the Asset Representations Reviewer following receipt of a Review
Notice according to Section 3.01.
 
“Review Fee” has the meaning stated in Section 4.03(b).
 
“Review Materials” means the documents, data and other information required for
each “Test” in Schedule A.
 
“Review Notice” means a notice delivered to the Asset Representations Reviewer
by the Indenture Trustee pursuant to Section 7.02 of the Indenture.
 
2

--------------------------------------------------------------------------------

“Review Report” means the report prepared and delivered by the Asset
Representations Reviewer pursuant to Section 3.04, which will, among other
things, (i) indicate for each Review Asset whether there was a Test Pass, Test
Fail or Test Complete for each related Test, (ii) include, for each Test Fail or
Test Complete, the related reason for such Test Fail or Test Complete, including
(for example) whether the Review Asset was a Test Fail as a result of missing or
incomplete Review Materials and (iii) contain a summary of the Review results to
be included in the Issuer’s Form 10-D report for the Collection Period in which
the Review Report is received.
 
“Test Complete” has the meaning stated in Section 3.03(c).
 
“Test Fail” has the meaning stated in Section 3.03(a).
 
“Test Pass” has the meaning stated in Section 3.03(a).
 
“Tests” mean the procedures listed in Schedule A as applied to the process
described in Section 3.03.
 
ARTICLE TWO
 
ENGAGEMENT; ACCEPTANCE
 
Section 2.01.  Engagement; Acceptance.  The Issuer hereby engages Clayton Fixed
Income Services LLC to act as the Asset Representations Reviewer for the
Issuer.  Clayton Fixed Income Services LLC accepts the engagement and agrees to
perform the obligations of the Asset Representations Reviewer on the terms
stated in this Agreement.
 
Section 2.02.  Confirmation of Status.  The parties confirm that the Asset
Representations Reviewer is not responsible for (i) reviewing the Receivables
for compliance with the representations and warranties under the Sale and
Servicing Agreement, except as described in this Agreement, or (ii) determining
whether noncompliance with the representations or warranties constitutes a
breach of the Sale and Servicing Agreement.
 
ARTICLE THREE
 
ASSET REPRESENTATIONS REVIEW PROCESS
 
Section 3.01.  Review Notices and Identification of Review Assets.  On receipt
of a Review Notice from the Indenture Trustee pursuant to Section 7.02 of the
Indenture, the Asset Representations Reviewer will start a Review.  Once a
Review Notice has been issued, the Servicer will provide the list of Review
Assets to the Asset Representations Reviewer within ten Business Days.  The
Asset Representations Reviewer will not be obligated to start a Review until a
Review Notice and the related list of Review Assets is received.  The Asset
Representations Reviewer is not obligated to verify (i) whether the Indenture
Trustee properly determined that a Review Notice was required or (ii) the
accuracy or completeness of the list of Review Assets provided by the Servicer.
 
3

--------------------------------------------------------------------------------

Section 3.02.  Review Materials.
 
(a)          Access to Review Materials.  Within 60 days of the delivery of a
Review Notice, the Servicer will provide the Asset Representations Reviewer with
access to the Review Materials for all Review Assets in one or more of the
following ways: (i) by providing access to the Servicer’s systems, either
remotely or at an office of the Servicer, (ii) by electronic posting to a
password-protected website to which the Asset Representations Reviewer has
access, (iii) by providing originals or photocopies at an office of the Servicer
or (iv) in another manner agreed by the Servicer and the Asset Representations
Reviewer.  The Servicer may redact or remove Personally Identifiable Information
from the Review Materials without changing the meaning or usefulness of the
Review Materials.  Once a Review Notice has been issued, the Servicer will
provide the list of Review Assets to the Asset Representations Reviewer within
ten Business Days.  The Asset Representations Reviewer will not be obligated to
start a Review until a Review Notice and the related list of Review Assets is
received.  The Asset Representations Reviewer is not obligated to verify (i)
whether the Indenture Trustee properly determined that a Review Notice was
required or (ii) the accuracy or completeness of the list of Review Assets
provided by the Servicer.
 
(b)          Missing or Insufficient Review Materials.  The Asset
Representations Reviewer will review the Review Materials to determine if any
Review Materials are missing or insufficient for the Asset Representations
Reviewer to perform any Test.  If the Asset Representations Reviewer determines
that any Review Materials are missing or insufficient, the Asset Representations
Reviewer will notify the Servicer promptly, and in any event no less than 30
days before completing the Review.  The Servicer will have 60 days to give the
Asset Representations Reviewer access to the missing Review Materials or other
documents or information to correct the insufficiency.  If the missing Review
Materials or other documents have not been provided by the Servicer within 60
days, the related Review Report will report a Test Fail for each Test that
requires use of the missing or insufficient Review Materials.
 
Section 3.03.  Performance of Reviews.


(a)          Test Procedures.  For a Review, the Asset Representations Reviewer
will perform, for each Review Asset, the Tests for each Eligible
Representation.  In the course of its review, the Asset Representations Reviewer
will use the Review Materials listed in Schedule A.  For each Test and Review
Asset, the Asset Representations Reviewer will determine if the Test has been
satisfied (a “Test Pass”) or if the Test has not been satisfied (a “Test Fail”).
 
(b)          Review Period.  The Asset Representations Reviewer will complete
the Review within 60 days of receiving access to the Review Materials.  If,
however, additional Review Materials are provided to the Asset Representations
Reviewer as described in Section 3.02(b), the Review period will be extended for
an additional 30 days.
 
(c)          Completion of Review for Certain Review Assets.  Following the
delivery of the list of the Review Assets and before the delivery of the Review
Report by the Asset Representations Reviewer, the Servicer may notify the Asset
Representations Reviewer if a Review Asset has been paid in full by the Obligor
or purchased from the Issuer in accordance with the terms of the Sale and
Servicing Agreement.  On receipt of such notice, the Asset Representations
Reviewer will immediately terminate all Tests of the related Review Asset and
the Review of such Review Assets will be considered complete (a “Test
Complete”).  In this case, the related Review Report will indicate a Test
Complete for such Review Asset and the related reason.
 
4

--------------------------------------------------------------------------------

(d)          Duplicative Tests.  If the same Test is required for more than one
representation and warranty, the Asset Representations Reviewer will only
perform the Test once for each Review Asset, but will report the results of the
Test for each applicable representation and warranty on the Review Report.
 
(e)          Termination of Review.  If a Review is in process and the Notes
will be paid in full on the next Payment Date, the Servicer will notify the
Asset Representations Reviewer no less than five days before that Payment Date. 
On receipt of such notice, the Asset Representations Reviewer will terminate the
Review immediately and will not be obligated to deliver a Review Report.
 
Section 3.04.  Review Report.  Within five Business Days after the end of the
applicable Review period under Section 3.03(b), the Asset Representations
Reviewer will deliver to the Issuer, the Servicer and the Indenture Trustee a
Review Report.  The Asset Representations Reviewer will ensure that the Review
Report does not contain any Personally Identifiable Information.  On reasonable
request of the Servicer, the Asset Representations Reviewer will provide
additional details on the Test results.
 
Section 3.05.  Review Representatives.
 
(a)          Servicer Representative.  The Servicer will designate one or more
representatives who will be available to assist the Asset Representations
Reviewer in performing the Review, including responding to requests and
answering questions from the Asset Representations Reviewer about access to
Review Materials on the Servicer’s originations, receivables or other systems,
obtaining missing or insufficient Review Materials and/or providing
clarification of any Review Materials or Tests.
 
(b)          Asset Representations Review Representative.  The Asset
Representations Reviewer will designate one or more representatives who will be
available to the Issuer, the Servicer and the Administrator during the
performance of a Review.
 
(c)          Questions About Review.  The Asset Representations Reviewer will
make appropriate personnel available to respond in writing to written questions
or requests for clarification of any Review Report from the Indenture Trustee or
the Servicer until the earlier of (i) the payment in full of the Notes and (ii)
one year after the delivery of the Review Report.  The Asset Representations
Reviewer will not be obligated to respond to questions or requests for
clarification from Noteholders or any other Person and will direct such Persons
to submit written questions or requests to the Servicer.
 
Section 3.06.  Dispute Resolution.  If a Review Asset that was the subject of a
Review becomes the subject of a dispute resolution proceeding under Section 3.17
of the Sale and Servicing Agreement, the Asset Representations Reviewer will
participate in the dispute resolution proceeding on request of a party to the
proceeding.  The reasonable out-of-pocket expenses of the Asset Representations
Reviewer for its participation in any dispute resolution proceeding will be
considered expenses of the requesting party for the dispute resolution and will
be paid, in the case of (i) an arbitration, by a party to the dispute resolution
as determined by the arbitrator for the dispute resolution, and (ii) a
mediation, as the parties shall mutually determine, in each case according to
Section 3.17 of the Sale and Servicing Agreement.  If not paid by a party to the
dispute resolution, the expenses will be reimbursed by the Issuer pursuant to
Section 4.03(d).
 
5

--------------------------------------------------------------------------------

Section 3.07.  Limitations on Review Obligations.
 
(a)          Review Process Limitations.  The Asset Representations Reviewer
will have no obligation (i) to determine whether a Delinquency Trigger has
occurred or whether the required percentage of Noteholders has voted to direct a
Review under the Indenture; (ii) to determine which Receivables are subject to a
Review, (iii) to obtain or confirm the validity of the Review Materials, (iv) to
obtain missing or insufficient Review Materials, (v) to take any action or cause
any other party to take any action under any of the Basic Documents to enforce
any remedies for breaches of representations or warranties about the Eligible
Representations, (vi) to determine the reason for the delinquency of any Review
Asset, the creditworthiness of any Obligor, the overall quality of any Review
Asset or the compliance by the Servicer with its covenants with respect to the
servicing of such Review Asset or (vii) to establish cause, materiality or
recourse for any failed Test.
 
(b)          Testing Procedure Limitations.  The Asset Representations Reviewer
will only be required to perform the “Tests” listed in Schedule A, and will not
be obligated to perform additional procedures on any Review Asset or to provide
any information other than a Review Report.  The Asset Representations Reviewer
may, however, provide additional information in a Review Report about any Review
Asset that it determines in good faith to be material to the Review.
 
ARTICLE FOUR
 
ASSET REPRESENTATIONS REVIEWER
 
Section 4.01.  Representations and Warranties of the Asset Representations
Reviewer.  The Asset Representations Reviewer hereby makes the following
representations and warranties as of the Closing Date:
 
(a)          Organization and Qualification.  The Asset Representations Reviewer
is duly organized and validly existing as a limited liability company in good
standing under the laws of State of Delaware.  The Asset Representations
Reviewer is qualified as a foreign limited liability company in good standing
and has obtained all necessary licenses and approvals in all jurisdictions in
which the ownership or lease of its properties or the conduct of its activities
requires the qualification, license or approval, unless the failure to obtain
the qualifications, licenses or approvals would not reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under this Agreement.
 
6

--------------------------------------------------------------------------------

(b)          Power, Authority and Enforceability.  The Asset Representations
Reviewer has the power and authority to execute, deliver and perform its
obligations under this Agreement.  The Asset Representations Reviewer has
authorized the execution, delivery and performance of this Agreement.  This
Agreement is the legal, valid and binding obligation of the Asset
Representations Reviewer, enforceable against the Asset Representations Reviewer
except as enforcement may be limited by insolvency, bankruptcy, reorganization
or other laws relating to the enforcement of creditors’ rights or by general
equitable principles.
 
(c)          No Conflicts and No Violation.  The completion of the transactions
contemplated by this Agreement and the performance of the Asset Representations
Reviewer’s obligations under this Agreement will not (i) conflict with, or
constitute a breach or default under, any indenture, mortgage, deed of trust,
loan agreement, guarantee or similar document under which the Asset
Representations Reviewer is a debtor or guarantor, (ii) result in the creation
or imposition of a Lien on the properties or assets of the Asset Representations
Reviewer under the terms of any indenture, mortgage, deed of trust, loan
agreement, guarantee or similar document, (iii) violate the organizational
documents of the Asset Representations Reviewer or (iv) violate any Applicable
Law or, to the Asset Representations Reviewer’s knowledge, an order, rule or
regulation of a Governmental Authority having jurisdiction over the Asset
Representations Reviewer or its properties that applies to the Asset
Representations Reviewer, which, in each case, would reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under this Agreement.
 
(d)          No Proceedings.  To the Asset Representations Reviewer’s knowledge,
there are no proceedings or investigations pending or threatened in writing
before a Governmental Authority having jurisdiction over the Asset
Representations Reviewer or its properties (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the completion of the transactions
contemplated by this Agreement or (iii) seeking any determination or ruling that
would reasonably be expected to have a material adverse effect on the Asset
Representations Reviewer’s ability to perform its obligations under, or the
validity or enforceability of, this Agreement.
 
(e)          Eligibility.  The Asset Representations Reviewer meets the
eligibility requirements in Section 5.01.
 
Section 4.02.  Covenants.  The Asset Representations Reviewer covenants and
agrees that:
 
(a)          Eligibility.  It will notify the Issuer and the Servicer promptly
if it no longer meets, or reasonably expects that it will no longer meet, the
eligibility requirements in Section 5.01.
 
(b)          Review Systems; Personnel.  It will maintain business process
management and/or other systems necessary to ensure that it can perform each
Test and, on execution of this Agreement, will load each Test into these
systems.  The Asset Representations Reviewer will ensure that these systems
allow for each Review Asset and the related Review Materials to be individually
tracked and stored as contemplated by this Agreement.  The Asset Representations
Reviewer will maintain adequate staff that is properly trained to conduct
Reviews as required by this Agreement.
 
7

--------------------------------------------------------------------------------

(c)          Maintenance of Review Materials.  It will maintain copies of any
Review Materials, Review Reports and other documents relating to a Review,
including internal correspondence and work papers, for a period of at least two
years after any termination of this Agreement.
 
Section 4.03.  Fees and Expenses.
 
(a)          Annual Fee.  As compensation for its activities hereunder, the
Asset Representations Reviewer shall be entitled to receive an annual fee (the
“Annual Fee”) with respect to each Annual Period prior to the termination of the
Issuer, in an amount equal to $5,000.00.  The Annual Fee will be paid by the
Issuer on the Closing Date and on each anniversary of the Closing Date until
this Agreement is terminated; provided, however, that if the Asset
Representations Reviewer resigns or is removed in accordance with Section 5.02,
then the Asset Representations Reviewer shall refund to the Issuer a portion of
the Annual Fee attributable to the portion of the annual period during which the
Asset Representations Reviewer will no longer act as the Asset Representations
Reviewer, assuming for purposes of such calculation that the Annual Fee for each
day during the annual period is an amount equal to the Annual Fee divided by
365.
 
(b)          Review Fee.  Following the completion of a Review and the delivery
of the related Review Report pursuant to Section 3.04, or the termination of a
Review according to Section 3.03(e), and the delivery to the Indenture Trustee
and the Servicer of a detailed invoice, the Asset Representations Reviewer will
be entitled to a fee of $175.00 for each Review Asset for which the Review was
started (the “Review Fee”), payable by the Issuer.  No Review Fee will, however,
be charged for any Review Asset which was included in a prior Review or for
which no Tests were completed prior to the Asset Representations Reviewer being
notified of a termination of the Review according to Section 3.03(c) or due to
missing or insufficient Review Materials under Section 3.02(b).  If the detailed
invoice is submitted on or before the first day of a month, the Review Fee will
be paid by the Issuer according to the priority of payments in the Indenture on
the Payment Date in that month.  If, however, a Review is terminated according
to Section 3.03(e), the Asset Representations Reviewer must submit its invoice
for the Review Fee for the terminated Review no later than ten Business Days
before the final Payment Date to be reimbursed on such final Payment Date.
 
(c)          Reimbursement of Travel Expenses.  If the Servicer provides access
to the Review Materials at one of its properties, the Issuer will reimburse the
Asset Representations Reviewer for its reasonable travel expenses incurred in
connection with the Review upon receipt of a detailed invoice.
 
(d)          Dispute Resolution Expenses.  If the Asset Representations Reviewer
participates in a dispute resolution proceeding under Section 3.07 and its
reasonable out-of-pocket expenses for participating in the proceeding are not
paid by a party to the dispute resolution within 90 days after the end of the
proceeding, the Issuer will reimburse the Asset Representations Reviewer for
such expenses upon receipt of a detailed invoice.
 
8

--------------------------------------------------------------------------------

(e)          Payment of Invoices.  When applicable pursuant to this Section, the
fees and expenses of the Asset Representations Reviewer are to be paid via the
priority of payments described in Section 2.08 of the Indenture.  The Asset
Representations Reviewer will issue invoices to the Issuer at the notices
addresses set forth in Section 11.04 of the Indenture and Issuer shall pay all
invoices submitted by the Asset Representations Reviewer no later than the
Payment Date relating to the Collection Period that includes the 30th day
following the receipt by the Issuer, in accordance with the priority of payments
described in Section 2.08 of the Indenture.  The Administrator shall promptly
pay to the Asset Representations Reviewer the amount of any fees, expenses and
indemnification amounts not otherwise paid or reimbursed by the Issuer on any
Payment Date in accordance with the terms of Section 2.08 of the Indenture;
provided, that the Asset Representations Reviewer shall promptly reimburse the
Administrator for any such amounts to the extent it subsequently receives
payment or reimbursement in respect thereof from the Issuer in accordance with
Section 2.08 of the Indenture, as applicable.  For the avoidance of doubt, the
aggregate limit on the Asset Representations Reviewer fees, expenses and
indemnities specified in Section 2.08 of the Indenture shall not apply to
payments made or to be made by the Administrator to the Asset Representations
Reviewer pursuant to this subsection.
 
Section 4.04.  Limitation on Liability.  The Asset Representations Reviewer will
not be liable to any Person for any action taken, or not taken, in good faith
under this Agreement or for errors in judgment.  The Asset Representations
Reviewer will, however, be liable for its willful misconduct, bad faith or
negligence in performing its obligations under this Agreement, but in no event
will it be liable for special, indirect or consequential losses or damages
(including lost profit), even if it has been advised of the likelihood of the
loss or damage and regardless of the form of action.
 
Section 4.05.  Indemnification by Asset Representations Reviewer.  The Asset
Representations Reviewer will indemnify each of the Issuer, the Seller, the
Servicer, the Administrator, the Owner Trustee, the Indenture Trustee and their
respective directors, officers, employees and agents for all fees, expenses,
losses, damages and liabilities, including any legal fees or expenses incurred
in connection with the enforcement of the Asset Representations Reviewer’s
indemnification or other obligations hereunder, resulting from the Asset
Representations Reviewer’s (i) willful misconduct, bad faith or negligence in
performing its obligations under this Agreement and (ii) breach of any of its
representations or warranties in this Agreement.  The Asset Representations
Reviewer’s obligations under this Section will survive the termination of this
Agreement, the termination of the Issuer and the resignation or removal of the
Asset Representations Reviewer.
 
Section 4.06.  Indemnification of Asset Representations Reviewer.
 
(a)          Indemnification.  The Issuer will, or will cause the Administrator
to, indemnify each ARR Indemnified Person for all costs, expenses, losses,
damages and liabilities resulting from the performance of its obligations under
this Agreement (including the fees and expenses of defending itself against any
loss, damage or liability), but excluding any cost, expense, loss, damage or
liability resulting from the Asset Representations Reviewer’s (i) willful
misconduct, bad faith or negligence or (ii) breach of any of its representations
or warranties in this Agreement.
 
9

--------------------------------------------------------------------------------

(b)          Proceedings.  Promptly on receipt by an ARR Indemnified Person of
notice of a Proceeding against it, the ARR Indemnified Person will, if a claim
is to be made under Section 4.06(a), notify the Issuer and the Administrator of
the Proceeding.  The Issuer and the Administrator may participate in and assume
the defense and settlement of a Proceeding at its expense.  If the Issuer or the
Administrator notifies the ARR Indemnified Person of its intention to assume the
defense of the Proceeding with counsel reasonably satisfactory to the ARR
Indemnified Person, and so long as the Issuer, the Servicer or the Administrator
assumes the defense of the Proceeding in a manner reasonably satisfactory to the
ARR Indemnified Person, the Issuer and the Administrator will not be liable for
fees and expenses of counsel to the ARR Indemnified Person unless there is a
conflict between the interests of the Issuer or the Administrator, as
applicable, and an ARR Indemnified Person.  If there is a conflict, the Issuer,
the Servicer or the Administrator will pay for the reasonable fees and expenses
of separate counsel to the ARR Indemnified Person.  No settlement of a
Proceeding may be made without the approval of the Issuer and the Administrator
and the ARR Indemnified Person, which approval will not be unreasonably
withheld, conditioned or delayed.
 
(c)          Survival of Obligations.  The Issuer’s and the Administrator’s
obligations under this Section will survive the resignation or removal of the
Asset Representations Reviewer and the termination of this Agreement.
 
(d)          Repayment.  If the Issuer or the Administrator makes any payment
under this Section and an ARR Indemnified Person later collects any of the
amounts for which the payments were made to it from others, such ARR Indemnified
Person will promptly repay the amounts to the Issuer or the Administrator, as
applicable.
 
Section 4.07.  Inspections of Asset Representations Reviewer.  The Asset
Representations Reviewer agrees that, with reasonable advance notice not more
than once during any year, it will permit authorized representatives of the
Issuer, the Servicer or the Administrator, during the Asset Representations
Reviewer’s normal business hours, to examine and review its books of account,
records, reports and other documents and materials relating to (a) the
performance of its obligations under this Agreement, (b) payment of its fees and
expenses for its performance of its obligations under this Agreement and (c) a
claim made by it under this Agreement.  In addition, the Asset Representations
Reviewer will permit the representatives of the Issuer, the Servicer and the
Administrator to make copies and extracts of any of those documents and to
discuss them with the Asset Representations Reviewer’s officers and employees. 
Each of the Issuer, the Servicer and the Administrator will, and will cause its
authorized representatives to, hold in confidence the foregoing information
except if disclosure may be required by Applicable Law or if the Issuer, the
Servicer or the Administrator reasonably determines that it is required to make
the disclosure under this Agreement or the other Basic Documents.  The Asset
Representations Reviewer will maintain all relevant books, records, reports and
other documents and materials for a period of at least two years after the
termination of its obligations under this Agreement.
 
Section 4.08.  Delegation of Obligations.  The Asset Representations Reviewer
may not delegate or subcontract its obligations under this Agreement to any
Person without the prior written consent of the Issuer and the Servicer.


10

--------------------------------------------------------------------------------

Section 4.09.  Confidential Information.
 
(a)          Treatment.  The Asset Representations Reviewer agrees to hold and
treat Confidential Information given to it under this Agreement in confidence
and under the terms and conditions of this Section, and will implement and
maintain safeguards to further assure the confidentiality of the Confidential
Information.  The Confidential Information will not, without the prior written
consent of the Issuer and the Servicer, be disclosed or used by any Information
Recipient other than for the purposes of performing Reviews of Review Assets or
performing its obligations under this Agreement.  The Asset Representations
Reviewer agrees that it will not, and will cause its Affiliates to not, (i)
purchase or sell securities issued by the Servicer or its Affiliates or special
purpose entities on the basis of Confidential Information or (ii) use the
Confidential Information for the preparation of research reports, newsletters or
other publications or similar communications.
 
(b)          Protection.  The Asset Representations Reviewer will take
reasonable measures to protect the secrecy of and avoid disclosure and
unauthorized use of Confidential Information, including those measures that it
takes to protect its own confidential information and not less than a reasonable
standard of care.  The Asset Representations Reviewer acknowledges that
Personally Identifiable Information is also subject to the additional
requirements in Section 4.10.
 
(c)          Disclosure.  If the Asset Representations Reviewer is required by
Applicable Law to disclose part of the Confidential Information, it may disclose
the Confidential Information.  However, before a required disclosure, the Asset
Representations Reviewer, if permitted by Applicable Law, will use its
reasonable efforts to provide the Issuer and the Servicer with notice of the
requirement and will cooperate, at the Servicer’s expense, in the Issuer’s and
the Servicer’s pursuit of a proper protective order or other relief for the
disclosure of the Confidential Information.  If the Issuer and the Servicer are
unable to obtain a protective order or other proper remedy by the date that the
information is required to be disclosed, the Asset Representations Reviewer will
disclose only that part of the Confidential Information that it is advised by
its legal counsel it is legally required to disclose.
 
(d)          Responsibility for Information Recipients.  The Asset
Representations Reviewer will be responsible for a breach of this Section by its
Information Recipients.
 
(e)          Violation.  The Asset Representations Reviewer agrees that a
violation of this Agreement may cause irreparable injury to the Issuer and the
Servicer and the Issuer and the Servicer may seek injunctive relief in addition
to legal remedies.  If an action is initiated by the Issuer or the Servicer to
enforce this Section, the prevailing party will be reimbursed for its fees and
expenses, including reasonable attorney’s fees, incurred for the enforcement.
 
11

--------------------------------------------------------------------------------

Section 4.10.  Personally Identifiable Information.
 
(a)          Use of Issuer PII.  The Issuer does not grant the Asset
Representations Reviewer any rights to Issuer PII except as otherwise provided
in this Agreement.  The Asset Representations Reviewer will use Issuer PII only
to perform its obligations under this Agreement or as specifically directed in
writing by the Issuer and will only reproduce Issuer PII to the extent necessary
for these purposes.  The Asset Representations Reviewer must comply with all
Applicable Law relating to PII, Issuer PII and the Asset Representations
Reviewer’s business, including any legally required codes of conduct, including
those relating to privacy, security and data protection.  The Asset
Representations Reviewer will protect and secure Issuer PII.  The Asset
Representations Reviewer will implement privacy or data protection policies and
procedures that comply with Applicable Law and this Agreement.  The Asset
Representations Reviewer will implement and maintain reasonable and appropriate
practices, procedures and systems, including administrative, technical and
physical safeguards to (i) protect the security, confidentiality and integrity
of Issuer PII, (ii) ensure against anticipated threats or hazards to the
security or integrity of Issuer PII, (iii) protect against unauthorized access
to or use of Issuer PII and (iv) otherwise comply with its obligations under
this Agreement.  These safeguards include a written data security plan, employee
training, information access controls, restricted disclosures, systems
protections (e.g., intrusion protection, data storage protection and data
transmission protection) and physical security measures.
 
(b)          Additional Limitations.  In addition to the use and protection
requirements described in Section 4.10(a), the Asset Representations Reviewer’s
disclosure of Issuer PII is also subject to the following requirements:
 
(i)           The Asset Representations Reviewer will not disclose Issuer PII to
its personnel or allow its personnel access to Issuer PII except (A) for the
Asset Representations Reviewer personnel who require Issuer PII to perform a
Review, (B) with the prior consent of the Issuer or (C) as required by
Applicable Law.  When permitted, the disclosure of or access to Issuer PII will
be limited to the specific information necessary for the individual to complete
the assigned task.  The Asset Representations Reviewer will inform personnel
with access to Issuer PII of the confidentiality requirements in this Agreement
and train its personnel with access to Issuer PII on the proper use and
protection of Issuer PII.
 
(ii)          The Asset Representations Reviewer will not sell, disclose,
provide or exchange Issuer PII with or to any third party without the prior
consent of the Issuer.
 
(c)          Notice of Breach.  The Asset Representations Reviewer will notify
the Issuer, the Administrator and the Servicer promptly in the event of an
actual or reasonably suspected security breach, unauthorized access,
misappropriation or other compromise of the security, confidentiality or
integrity of Issuer PII and, where applicable, immediately take action to
prevent any further breach.
 
(d)          Return or Disposal of Issuer PII.  Except where return or disposal
is prohibited by Applicable Law, promptly on the earlier of the completion of
the Review or the request of the Issuer, the Administrator or the Servicer, all
Issuer PII in any medium in the Asset Representations Reviewer’s possession or
under its control will be (i) destroyed in a manner that prevents its recovery
or restoration or (ii) if so directed by the Issuer, returned to the Issuer
without the Asset Representations Reviewer retaining any actual or recoverable
copies, in both cases, without charge to the Issuer.  Where the Asset
Representations Reviewer retains Issuer PII, the Asset Representations Reviewer
will limit its further use or disclosure of Issuer PII to that required by
Applicable Law.
 
(e)          Compliance; Modification.  The Asset Representations Reviewer will
cooperate with and provide information to the Issuer, the Administrator and the
Servicer regarding the Asset Representations Reviewer’s compliance with this
Section.  The Asset Representations Reviewer and the Issuer agree to modify this
Section as necessary for either party to comply with Applicable Law.
 
12

--------------------------------------------------------------------------------

(f)          Audit of Asset Representations Reviewer.  The Asset Representations
Reviewer will permit the Issuer, the Administrator, the Servicer and their
respective authorized representatives, to audit the Asset Representations
Reviewer’s compliance with this Section during the Asset Representations
Reviewer’s normal business hours on reasonable advance notice to the Asset
Representations Reviewer, and not more than once during any year unless
circumstances necessitate additional audits.  The Issuer, the Administrator and
the Servicer agree to make reasonable efforts to schedule any audit described in
this Section with the inspections described in Section 4.07.  The Asset
Representations Reviewer will also permit the Issuer, the Administrator and the
Servicer during normal business hours on reasonable advance notice to audit any
service providers used by the Asset Representations Reviewer to fulfill its
obligations under this Agreement.
 
(g)          Affiliates and Third Parties.  If the Asset Representations
Reviewer processes the PII of the Issuer’s Affiliates or a third party when
performing a Review, and if such Affiliate or third party is identified to the
Asset Representations Reviewer, such Affiliate or third party is an intended
third-party beneficiary of this Section, and this Agreement is intended to
benefit the Affiliate or third party.  The Affiliate or third party may enforce
the PII related terms of this Section against the Asset Representations Reviewer
as if each were a signatory to this Agreement.
 
ARTICLE FIVE
 
REMOVAL; RESIGNATION
 
Section 5.01.  Eligibility of the Asset Representations Reviewer.  The Asset
Representations Reviewer must be a Person who (i) is not Affiliated with the
Issuer, the Depositor, the Servicer, the Indenture Trustee, the Owner Trustee or
any of their respective Affiliates and (ii) was not, and is not Affiliated with
a Person that was, engaged by the Issuer, the Depositor, the Servicer or any
Underwriter to perform any due diligence on the Receivables prior to the Closing
Date.
 
Section 5.02.  Resignation and Removal of Asset Representations Reviewer.
 
(a)          No Resignation.  The Asset Representations Reviewer will not resign
as Asset Representations Reviewer unless it determines it is legally unable to
perform its obligations under this Agreement and there is no reasonable action
that it could take to make the performance of its obligations under this
Agreement permitted under Applicable Law.  In such event, the Asset
Representations Reviewer will deliver a notice of its resignation to the Issuer
and the Servicer, together with an Opinion of Counsel supporting its
determination.
 
(b)          Removal.  If any of the following events occur, the Issuer, by
notice to the Asset Representations Reviewer, may remove the Asset
Representations Reviewer and terminate its rights and obligations under this
Agreement:
 
13

--------------------------------------------------------------------------------

(i)          the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 5.01;
 
(ii)         the Asset Representations Reviewer breaches of any of its
representations, warranties, covenants or obligations in this Agreement; or
 
(iii)        an  Insolvency Event with respect to the Asset Representations
Reviewer occurs.
 
(c)          Notice of Resignation or Removal.  The Issuer will notify the
Servicer and the Indenture Trustee of any resignation or removal of the Asset
Representations Reviewer.
 
(d)          Continue to Perform After Resignation or Removal.  The Asset
Representations Reviewer will continue to perform its obligations under this
Agreement, until a successor Asset Representations Reviewer has accepted its
engagement according to Section 5.03(b).
 
Section 5.03.  Successor Asset Representations Reviewer.
 
(a)          Engagement of Successor Asset Representations Reviewer.  Following
the resignation or removal of the Asset Representations Reviewer, the Issuer
will engage a successor Asset Representations Reviewer who meets the eligibility
requirements of Section 5.01.
 
(b)          Effectiveness of Resignation or Removal.  No resignation or removal
of the Asset Representations Reviewer will be effective until a successor Asset
Representations Reviewer has executed and delivered to the Issuer, the Servicer
and the Administrator an agreement accepting its engagement and agreeing to
perform the obligations of the Asset Representations Reviewer under this
Agreement or entering into a new agreement with the parties hereto on
substantially the same terms as this Agreement.
 
(c)          Transition and Expenses.  If the Asset Representations Reviewer
resigns or is removed, it will cooperate with the Issuer, the Servicer and the
Administrator and take all actions reasonably requested to assist the Issuer in
making an orderly transition of the Asset Representations Reviewer’s rights and
obligations under this Agreement to the successor Asset Representations
Reviewer.  The Asset Representations Reviewer will pay the reasonable expenses
of transitioning its obligations under this Agreement and preparing the
successor Asset Representations Reviewer to take on the obligations on receipt
of an invoice with reasonable detail of the expenses from the Issuer, the
Servicer, the Administrator or the successor Asset Representations Reviewer.
 
Section 5.04.  Merger, Consolidation or Succession.  Any Person (i) into which
the Asset Representations Reviewer is merged or consolidated, (ii) resulting
from any merger or consolidation to which the Asset Representations Reviewer is
a party or (iii) succeeding to the business of the Asset Representations
Reviewer, if that Person meets the eligibility requirements in Section 5.01,
will be the successor to the Asset Representations Reviewer under this
Agreement.  Such Person will execute and deliver to the Issuer, the Servicer and
the Administrator an agreement to assume the Asset Representations Reviewer’s
obligations under this Agreement (unless the assumption happens by operation of
law).
 
14

--------------------------------------------------------------------------------

ARTICLE SIX
 
OTHER AGREEMENTS
 
Section 6.01.  Independence of the Asset Representations Reviewer.  The Asset
Representations Reviewer will be an independent contractor and will not be
subject to the supervision of the Issuer for the manner in which it accomplishes
the performance of its obligations under this Agreement.  Unless expressly
authorized by the Issuer, the Asset Representations Reviewer will have no
authority to act for or represent the Issuer and will not be considered an agent
of the Issuer.  Nothing in this Agreement will make the Asset Representations
Reviewer and the Issuer members of any partnership, joint venture or other
separate entity or impose any liability as such on any of them.  For the
avoidance of doubt, the Indenture Trustee will not be responsible for monitoring
the performance by the Asset Representations Reviewer of its obligations under
this Agreement.
 
Section 6.02.  No Petition.  Each of the parties to this Agreement covenants and
agrees that, for a period of one year and one day (or, if longer, any applicable
preference period) after payment in full of the Notes and all outstanding
Securities, it will not institute or pursue against, or join any other Person in
instituting or pursuing against, the Depositor or the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceedings or other
Proceedings under any Insolvency Law in connection with any obligations relating
to the Notes or any Basic Document and agrees that it will not cooperate with or
encourage others to institute any such Proceeding.
 
Section 6.03.  Limitation of Liability of Owner Trustee.  It is expressly
understood and agreed by the parties hereto that (i) this Agreement is executed
and delivered by WTNA, not individually or personally but solely as Owner
Trustee of the Issuer, in the exercise of the powers and authority conferred and
vested in it, (ii) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by WTNA, but is made and intended
for the purpose of binding only the Issuer, (iii) nothing herein contained shall
be construed as creating any liability on WTNA, individually or personally, to
perform any covenant either expressed or implied contained herein of the Issuer,
all such liability, if any, being expressly waived by the parties hereto and by
any Person claiming by, through or under the parties hereto, (iv) WTNA has not
verified and has made no investigation as to the accuracy or completeness of any
representations and warranties made by the Issuer in this Agreement and (v)
under no circumstances shall WTNA be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement or any other related documents.
 
Section 6.04.  Termination of Agreement.  This Agreement will terminate, except
for the obligations under Section 4.05, on the earlier of (i) the payment in
full of all outstanding Notes and the satisfaction and discharge of the
Indenture and (ii) the date the Issuer is terminated under the Trust Agreement.
 
15

--------------------------------------------------------------------------------

ARTICLE SEVEN
 
MISCELLANEOUS PROVISIONS
 
Section 7.01.  Amendments.  The parties may amend this Agreement:
 
(i)           to clarify an ambiguity, correct an error or correct or supplement
any term of this Agreement that may be defective or inconsistent with the other
terms of this Agreement or to provide for, or facilitate the acceptance of this
Agreement by, a successor Asset Representations Reviewer, in each case without
the consent of the Noteholders or any other Person;
 
(ii)          to add, change or eliminate terms of this Agreement, in each case
without the consent of the Noteholders or any other Person, if the Administrator
delivers an Officer’s Certificate to the Issuer and the Trustees stating that
the amendment will not have a material adverse effect on the Noteholders; or
 
(iii)         to add, change or eliminate terms of this Agreement for which an
Officer’s Certificate is not or cannot be delivered under Section 7.01(a)(ii),
with the consent of a majority of the principal amount of the Notes then
Outstanding.
 
Notwithstanding anything to the contrary in this Section, any amendment to this
Agreement that affects the rights or the obligations of either Trustee will
require the consent of such Trustee.
 
Section 7.02.  Assignment; Benefit of Agreement; Third Party Beneficiaries.
 
(a)          Assignment.  Except as stated in Section 5.04, this Agreement may
not be assigned by the Asset Representations Reviewer without the consent of the
Issuer and the Servicer.
 
(b)          Benefit of Agreement; Third-Party Beneficiaries.  This Agreement is
for the benefit of and will be binding on the parties and their permitted
successors and assigns.  The Owner Trustee and the Indenture Trustee, for the
benefit of the Noteholders, will be third-party beneficiaries of this Agreement
and may enforce this Agreement against the Asset Representations Reviewer and
the Servicer.  No other Person will have any right or obligation under this
Agreement.
 
Section 7.03.  Notices.
 
(a)          Unless otherwise specified in this Agreement, all notices,
requests, demands, consents, waivers or other communications to or from the
parties to this Agreement will be in writing.  Notices, requests, demands,
consents and other communications will be deemed to have been given and made,
(i) upon delivery or, in the case of a letter mailed via registered first class
mail, postage prepaid, three days after deposit in the mail and (ii) in the case
of (a) a facsimile, when receipt is confirmed by telephone or by reply e-mail or
reply facsimile from the recipient, (b) an e-mail, when receipt is confirmed by
telephone or by reply e‑mail from the recipient and (c) an electronic posting to
a password-protected website, upon printed confirmation of the recipient’s
access to such password-protected website, or when notification of such
electronic posting is confirmed in accordance with clauses (ii)(b) through
(ii)(c) above.
 
16

--------------------------------------------------------------------------------

(a)           Notice Addresses.  Any notice, request, demand, consent, waiver or
other communication will be addressed as stated in the Administration Agreement
or this Agreement, as applicable, or to another address as a party may give by
notice to the other parties.
 
In the case of the Asset Representations Reviewer, all such notices, including
Review Notices, shall be sent to:
 
Via electronic mail to ARRNotices@clayton.com
 
and to:
 
Clayton Fixed Income Services LLC
2638 South Falkenburg Road
Riverview, Florida 33578
Attn: SVP


with a copy to:
 
Covius Services, LLC
720 S. Colorado Blvd., Suite 200
Glendale, Colorado 80249
Attn: Legal Department


In the case the Administrator or the Servicer, all such notices shall be sent
to:
 
Mercedes-Benz Financial Services USA LLC
36455 Corporate Drive
Farmington Hills, Michigan 48331


Section 7.04.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.
 
17

--------------------------------------------------------------------------------

Section 7.05.  WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO
THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
 
Section 7.06.  No Waiver; Remedies.  No party’s failure or delay in exercising a
power, right or remedy under this Agreement will operate as a waiver.  No single
or partial exercise of a power, right or remedy will preclude any other or
further exercise of the power, right or remedy or the exercise of any other
power, right or remedy.  The powers, rights and remedies under this Agreement
are in addition to any powers, rights and remedies under law.
 
Section 7.07.  Severability.  If any one or more of the covenants, agreements,
provisions or terms of this Agreement is held invalid, illegal or unenforceable,
then such covenants, agreements, provisions or terms will be deemed severable
from the remaining covenants, agreements, provisions and terms of this Agreement
and will in no way affect the validity, legality or enforceability of the other
covenants, agreements, provisions and terms of this Agreement.
 
Section 7.08.  Table of Contents and Headings.  The Table of Contents and the
various headings in this Agreement are included for convenience only and will
not affect the meaning or interpretation of any provision of this Agreement.
 
Section 7.09.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be an original, and all of which will together
constitute one and the same instrument.
 
18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers, duly authorized, as of the day and year
first above written.
 

 
DAIMLER TRUCKS RETAIL TRUST 2020-1, as Issuer
     
By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee
       
By:
/s/ Jeanne M. Oller
 


Name: Jeanne M. Oller

 

Title: Vice President

       
MERCEDES-BENZ FINANCIAL SERVICES USA LLC, as Servicer and Administrator
     
By:
/s/ Christopher Trainor
 


Name: Christopher Trainor

 

Title: Vice President

       
CLAYTON FIXED INCOME SERVICES LLC, as Asset Representations Reviewer
     
By:
/s/ Adam D. Nichols
 


Name: Adam D. Nichols

 

Title: CAO




ARR Agreement
 

--------------------------------------------------------------------------------

SCHEDULE A
 
REPRESENTATIONS AND WARRANTIES, REVIEW MATERIALS AND TESTS
 
Representation
 


(i)
Characteristics of Receivables.  Each Receivable (a) was originated in the
United States by the Seller or a Dealer located in the United States in the
ordinary course of the Seller’s or the applicable Dealer’s business in
connection with the sale (or, in the case of certain Dealer Loans, lease)
related Financed Equipment in accordance with the Seller’s credit policies as of
the date of origination or acquisition of the related Receivable, (b) is payable
in United States dollars, (c) has been fully and properly executed by the
parties therefor and, if not originated by the Seller, has been validly assigned
to the Seller, (d) has created a valid, subsisting and enforceable first
priority security interest in favor of the Seller in such Financed Equipment,
which security interest shall be perfected and prior to any other interest in
such Financed Equipment, and which security interest is assignable by the Seller
and reassignable by the assignee, (e) contains customary and enforceable
provisions such that the rights and remedies of the holder thereof are adequate
for realization against the collateral of the benefits of the security, (f)
shall, except as otherwise provided in the Sale and Servicing Agreement, provide
for level Monthly Payments (provided that the payment in the first or last month
in the life of the Receivable may be minimally different from the level payment)
that fully amortize the Amount Financed over its original term and shall provide
for a finance charge or shall yield interest at its stated interest rate with
the exception of Receivables for which the final scheduled payment is a Balloon
Payment, (g) shall provide for, in the event that such Receivable is prepaid, a
payoff amount that fully pays the Principal Balance and includes accrued but
unpaid interest at least through the date prior to the date of prepayment in an
amount calculated by using an interest rate at least equal to its stated
interest rate, (h) is a Simple Interest Receivable, (i) is due from an Obligor
with a primary business address within the United States or its territories, and
(j) to the best of the Seller’s knowledge, is not assumable by another Person in
a manner which would release the Obligor thereof from such Obligor’s obligations
to the Seller with respect to such Receivable.

 
Documents
 
Contract
 
Data Tape
 
List of Approved Contracts
 
Title
 
SA-1

--------------------------------------------------------------------------------

Procedures to be Performed
 


i)
Confirm the Dealer’s address is located within the United States.

 


ii)
Confirm the Contract form number appears on the List of Approved Contracts.

 


iii)
Confirm that the Contract is payable in United States dollars.

 


iv)
Confirm the Buyer, Co-buyer (if applicable) and Dealer have signed the Contract,
or in the case of a Dealer Agreement, Seller and borrower thereunder have signed
the Dealer Agreement.

 


v)
Confirm that the title reports the Seller as the first lien holder or in the
case of a Dealer Loan, the title reports the Seller and/or the borrower under
the Dealer Agreement as first lien holder.

 


vi)
Confirm that the VIN on the Contract matches the Vehicle Identification Number
on the title.

 


vii)
Confirm the Buyer’s name as stated on the Contract matches the name on the
title.

 


viii)
Confirm all payments are equivalent with the possible exception of the first and
last schedule payments which may be less than or greater than the level
payments.

 


ix)
Calculate the product of the Number of Payments and the Amount of Payments,
together with any first and last scheduled payments (if applicable), and confirm
this amount equals the sum of the Finance Charge.

 


x)
Confirm the Finance Charge amount is based on the interest rate as stated on the
Contract, with the exception of Receivables for which the final scheduled
payment is a Balloon Payment.

 


xi)
Confirm the Contract allows for prepayment.

 


xii)
Confirm the Contract is a simple interest loan Contract.

 


xiii)
Confirm the Buyer’s address as of the Cutoff Date is located within the United
States.

 


xiv)
Confirm that there is no indication that the Receivable is not assumable by
another Person that is not the Obligor and would release the Obligor from their
legal obligations.

 

 
xv)
If sections (i) through (xiv) are confirmed, then Test Pass.

 
SA-2

--------------------------------------------------------------------------------

Representation
 


(ii)
Compliance with Law.  Each Receivable complied at the time it was originated or
made, and at the Cutoff Date complies, in all material respects with all
requirements of applicable federal, State and, to the best knowledge of the
Seller, local laws, rulings and regulations thereunder (including usury laws).

 
Documents
 
Contract
 
List of Approved Contracts
 
Procedures to be Performed
 

i)
Confirm the Contract form number and revision date are on the List of Approved
Contract Forms.

 

ii)
Confirm the following sections of the Contract are present and completed:

 


a)
Name and address of Obligor and Co-Obligor (if applicable)

 


b)
Equipment description

 


c)
Amount of monthly payment

 


d)
Number of monthly payments

 


e)
Annual Percentage Rate

 


f)
Total of Payments

 

iii)
Confirm there is an itemization of the amount financed.

 

iv)
Confirm the following disclosures are included on the Contract:

 


a)
Insurance requirements

 


b)
Security interest disclosure

 


c)
Prepayment disclosure

 


d)
Late payment policy

 

v)
If sections (i) through (iv) are confirmed, then Test Pass

 
SA-3

--------------------------------------------------------------------------------

Representation
 


(iii)
Binding Obligation.  Each Receivable represents the genuine, legal, valid and
binding payment obligation in writing of the related Obligor, enforceable by the
holder thereof in accordance with its terms, except as enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a Proceeding in equity or at law.

 
Documents
 
Contract
 
Data Tape
 
List of Approved Contracts
 
Procedures to be Performed
 

i)
Confirm the Contract form number and revision date are on the List of Approved
Contract Forms.

 

ii)
Confirm the borrower and co-borrower (if applicable) signed the Contract.

 

iii)
If sections (i) and (ii) are confirmed, then Test Pass.

 
SA-4

--------------------------------------------------------------------------------

Representation
 


(iv)
No Government Obligor.  No Receivable is due from the United States or any State
or any agency, department, subdivision or instrumentality thereof.

 
Documents
 
Contract
 
Procedures to be Performed
 

i)
Confirm the Buyer section of the Contract reports a natural person’s name or
business.

 

ii)
If the Buyer section of the Contract does not report a person’s name or
business, confirm internet search results do not indicate the Buyer is the
United States or any State or any agency, department or instrumentality of the
United State or any State.

 

iii)
If sections (i) and (ii) are confirmed, then Test Pass.

 
SA-5

--------------------------------------------------------------------------------

Representation
 


(v)
Obligor Bankruptcy.  To the best of the Seller’s knowledge, at the Cutoff Date,
no Obligor is the subject of a bankruptcy Proceeding.

 
Documents
 
Contract
 
Data Tape
 
Procedures to be Performed
 

i)
Confirm the Receivable File does not contain evidence that the Receivable was
the subject of any bankruptcy proceeding or insolvency proceeding as of the
Cutoff Date.

 

ii)
If sections (i) is confirmed, then Test Pass.

 
SA-6

--------------------------------------------------------------------------------

Representation
 


(vi)
Security Interest in Financed Equipment.  Immediately prior to the transfer of
the Receivables by the Seller to the Depositor, each Receivable was secured by a
valid, binding and enforceable first priority perfected security interest in
favor of the Seller in the related Financed Equipment or all necessary action
with respect to such Receivable has been taken to perfect a first priority
security interest in the related Financed Equipment in favor of the Seller,
which security interest has been validly assigned by the Seller to the
Depositor.  The Servicer has received, or will receive within 180 days after the
Closing Date, the original certificate of title for each item of Financed
Equipment or notice from the applicable State entity issuing such certificate of
title, that such certificate of title is being processed (other than any
Financed Equipment not subject to a certificate of title statute or vehicle
registration law or is subject to a certificate of title statute or vehicle
registration law that does not require that the original certificate of title
for such Financed Equipment be delivered to the Seller).

 
Documents
 
Contract
 
List of Approved Contracts
 
Title
 
Procedures to be Performed
 

i)
Confirm the title reports the Seller, as the first lien holder, or in the case
of a Dealer Loan, (a) the title reports the Seller and/or the borrower under the
Dealer Agreement as first lien holder and (b) a UCC financing statement that
includes the interests in the Financed Equipment as collateral was filed against
the borrower under the Dealer Agreement prior to origination of the Dealer Loan.

 

ii)
Confirm the Buyer’s name as stated on the Contract matches the name on the
title.

 

iii)
Confirm the Vehicle Identification Number (VIN) on the Contract matches the VIN
number as reported on the title.

 

iv)
If (i) through (iii) are confirmed, then Test Pass.

 
SA-7

--------------------------------------------------------------------------------

Representation
 


(vii)
Receivables in Force.  No Receivable shall have been satisfied, subordinated or
rescinded, nor shall any Financed Equipment have been released in whole or in
part from the Lien granted by the related Receivable.

 
Documents
 
Contract
 
Data Tape
 
Title
 
Receivable File
 
Procedures to be Performed
 

i)
Confirm the Receivable is listed as an active account as of the Cutoff Date.

 

ii)
Confirm there is no evidence within the Receivable File that the Receivable was
satisfied prior to the Cutoff Date.

 

iii)
Confirm there is no evidence within the Receivable File that the Receivable was
subordinated or rescinded prior to the Cutoff Date.

 

iv)
Confirm there is no evidence within the Receivable File that the Financed
Equipment has been released from the Lien in whole or in part prior to the
Cutoff Date.

 

v)
If sections (i) through (iv) are confirmed, then Test Pass.

 
SA-8

--------------------------------------------------------------------------------

Representation
 


(viii)
No Waivers.  No provision of a Receivable shall have been waived in such a
manner that such Receivable fails to meet all of the other representations and
warranties made by the Seller herein with respect thereto.

 
Documents
 
Contract
 
Data Tape
 
Receivable File
 
Procedures to be Performed
 

i)
Confirm there is no evidence within the Receivable File that any provision of
the Receivable has been waived, altered or modified, except by instruments or
documents identified within the Receivable File.

 

ii)
If sections (i) is confirmed, then Test Pass.

 
SA-9

--------------------------------------------------------------------------------

Representation
 


(ix)
No Amendments.  No Receivable shall have been amended or modified in such a
manner that the total number of Monthly Payments has been increased or decreased
or that the related Amount Financed has been increased or decreased or that such
Receivable fails to meet all of the other representations and warranties made by
the Seller herein with respect thereto.

 
Documents
 
Contract
 
Data Tape
 
Procedures to be Performed
 

i)
Confirm that, as of the Cutoff Date, no modifications or amendments have changed
the number of monthly payments or that the related amount financed has been
increased or decreased.

 

ii)
If (i) can be confirmed, then Test Pass.

 
SA-10

--------------------------------------------------------------------------------

Representation
 


(x)
No Defenses.  No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part or subject to
any right of rescission, setoff, counterclaim or defense, including the defense
of usury, and the Seller has not received written notice of the assertion with
respect to any Receivable of any such right of rescission, setoff, counterclaim
or defense.

 
Documents
 
Contract
 
Data Tape
 
Procedures to be Performed
 

i)
Confirm there is no evidence within the Receivable File that the Receivable is
subject to any right of rescission, setoff, counterclaim or defense that could
cause the Receivable to become invalid.

 

ii)
Confirm there is no evidence within the Receivable File of litigation or other
attorney involvement as of the Cutoff Date.

 

iii)
If sections (i) and (ii) are confirmed, then Test Pass.



SA-11

--------------------------------------------------------------------------------

Representation
 


(xi)
No Liens.  No Liens or claims have been filed, including Liens for work, labor
or materials or for unpaid local, State or United States federal taxes relating
to any Financed Equipment that shall be prior to, or equal or coordinate with,
the security interest in such Financed Equipment granted by the related
Receivable.

 
Documents
 
Contract
 
Title
 
Receivable File
 
Procedures to be Performed
 

i)
Confirm there is no evidence within the Receivable File of a lien or a claim
filed for work, labor or materials that is prior to or equal to the security
interest in the Financed Equipment created by the Receivable.

 

ii)
Confirm there is no evidence within the Receivable File of a tax lien that is
prior to or equal to the security interest in the Financed Equipment created by
the Receivable.

 

iii)
If sections (i) and (ii) are confirmed, then Test Pass.

 
SA-12

--------------------------------------------------------------------------------

Representation
 


(xii)
No Defaults; Repossessions.  Except for payment defaults that, as of the Cutoff
Date, have been continuing for a period of not more than 30 days, no default,
breach or violation under the terms of any Receivable, permitting acceleration,
shall have occurred as of the Cutoff Date and no continuing condition that with
notice or the lapse of time or both would constitute a default, breach or
violation under the terms of any Receivable, permitting acceleration, shall have
arisen; and the Seller shall not have waived any of the foregoing except as
otherwise permitted hereunder.  On or prior to the Cutoff Date, no Financed
Equipment has been repossessed.

 
Documents
 
Contract
 
Data Tape
 
Receivable File
 
Procedures to be Performed
 

i)
Confirm the Receivable was not more than 30 days delinquent as of the Cutoff
Date.

 

ii)
Confirm there is no evidence of a continuing condition as of the Cutoff Date
within the Receivable File which would constitute a default, breach, violation
or event permitting acceleration under the terms of the Receivable.

 

iii)
Confirm that no evidence of a repossession event exists that indicates a
repossession prior to the Cutoff Date.

 

iv)
If sections (i) through (iii) are confirmed, then Test Pass.

 
SA-13

--------------------------------------------------------------------------------

Representation
 


(xiii)
Insurance.  Each Receivable requires the related Obligor to obtain physical
damage insurance covering the related Financed Equipment and to maintain such
insurance.

 
Documents
 
Contract
 
Procedures to be Performed
 

i)
Confirm the Contract contains language that required the Obligor to obtain and
maintain physical damage insurance to the Financed Equipment.

 

ii)
If section (i) is confirmed, then Test Pass.

 
SA-14

--------------------------------------------------------------------------------

Representation
 


(xiv)
Title.  It is the intention of the Seller that the transfers and assignments
contemplated by the Receivables Purchase Agreement constitute a sale of the
Receivables by the Seller to the Purchaser and that the beneficial interest in
and title to the Receivables not be part of the debtor’s estate in the event of
the appointment of a receiver or conservator for the Seller under any Insolvency
Law; no Receivable has been sold, transferred, assigned or pledged by the Seller
to any Person other than the Purchaser; immediately prior to the transfer and
assignment contemplated by the Receivables Purchase Agreement, the Seller had
good and marketable title to each Receivable free and clear of all Liens and
rights of others, except for Permitted Liens and Liens that shall be released on
or before the Closing Date; immediately upon the transfer and assignment
thereof, the Purchaser shall have good and marketable title to each Receivable,
free and clear of all Liens and rights of others other than Permitted Liens; and
the transfer and assignment herein contemplated has been perfected under the
UCC.

 
Documents
 
Contract
 
Title
 
Receivable File
 
Procedures to be Performed
 

i)
Confirm there is no indication within the Receivable File that the Receivable
has been sold, transferred, assigned or pledged to any Person or entity other
than the Seller.

 

ii)
Confirm the title designates the Seller or an acceptable variation of the name,
as the sole lien holder and no other lien holder is listed or in the case of a
Dealer Loan, the title designates the Seller and/or the borrower under the
Dealer Agreement or, in each case, an acceptable variation of the name, as the
sole lien holder(s) and no other lien holder is listed.  .

 

iii)
If section (i) is confirmed, then Test Pass.

 
SA-15

--------------------------------------------------------------------------------

Representation
 


(xv)
Lawful Assignment.  No Receivable has been originated in, or is subject to the
laws of, any jurisdiction under which the sale, transfer, assignment and
conveyance of such Receivable under the Receivables Purchase Agreement or the
Sale and Servicing Agreement or the pledge of such Receivables hereunder,
thereunder or under the Indenture is unlawful, void or voidable or under which
such Receivable would be rendered void or voidable as a result of any such sale,
transfer, assignment, conveyance or pledge.  The Seller has not entered into any
agreement with any account debtor that prohibits, restricts or conditions the
assignment of the Receivables.

 
Documents
 
Contract
 
Title
 
Procedures to be Performed
 

i)
Confirm the Contract form number and revision date are on the List of Approved
Contracts.

 

ii)
Confirm the Contract does not contain language preventing the sale, transfer,
assignment, conveyance or pledge of the Receivable without the consent of the
owner.

 

iii)
If section (i) and (ii) are confirmed, then Test Pass.

 
SA-16

--------------------------------------------------------------------------------

Representation
 


(xvi)
One Original.  There shall be only one original executed copy of each Receivable
that constitutes “tangible chattel paper”.

 
Documents
 
Contract (other than Dealer Loans)
 
Procedures to be Performed
 

i)
Confirm that the Contract is clearly marked as the original Contract.

 

ii)
Confirm that the Contract was signed by the Buyer, Co-buyer (if applicable) and
Dealer.

 

iii)
If section (i) and (ii) are confirmed, then Test Pass.

 
SA-17

--------------------------------------------------------------------------------

Representation
 


(xvii)
Principal Balance.  As of the Cutoff Date, each Receivable had a remaining
Principal Balance of not less than $1,000.

 
Documents
 
Data Tape
 
Procedures to be Performed
 

i)
Confirm from the data tape that the Receivable has a remaining Principal Balance
equal or greater than $1,000.

 

ii)
If section (i) is confirmed, then Test Pass.

 
SA-18

--------------------------------------------------------------------------------

Representation
 


(xviii)
Original Term to Maturity.  Each Receivable had an original term to maturity of
not more than 85 months and not less than 12 months and, based on the number of
remaining Monthly Payments, a remaining term to maturity as of the Cutoff Date,
of not more than 84 months and not less than 3 months.

 
Documents
 
Contract
 
Data Tape
 
Procedures to be Performed
 

i)
Confirm the sum of the Number of Payments together with any first and last
scheduled monthly payments (if applicable) is within the allowable number of
payments to maturity.

 

ii)
Confirm the remaining terms to maturity as stated within the data tape or
servicing system is within the allowable number of payments to maturity.

 

iii)
If sections (i) and (ii) are confirmed, then Test Pass.

 
SA-19

--------------------------------------------------------------------------------

Representation
 


(xix)
Contract Rate.  Each Receivable has a stated interest rate of at least 1.00%.

 
Documents
 
Contract
 
Data Tape
 
Procedures to be Performed
 

i)
Confirm the stated interest rate is greater than or equal to 1.00%.

 

ii)
If section (i) is confirmed, then Test Pass.

 
SA-20

--------------------------------------------------------------------------------

Representation
 


(xx)
Marking Records.  As of the Closing Date, the Seller will have caused its
computer and accounting records relating to each Receivable to be marked to show
that the Receivables have been sold to the Purchaser by the Seller and
transferred and assigned by the Purchaser to the Issuer in accordance with the
terms of the Sale and Servicing Agreement and pledged by the Issuer to the
Indenture Trustee in accordance with the terms of the Indenture.

 
Documents
 
Data Tape
 
Receivable File
 
Procedures to be Performed
 

i)
Observe the Receivable in the Seller’s Receivables systems as of the end of the
month in which the sale and assignment of the Receivable to the Depositor
occurred and confirm it is marked as sold and the pool number indicated matches
the pool number for the securitization transaction related to the Agreement.

 

ii)
If section (i) is confirmed, then Test Pass.

 
SA-21

--------------------------------------------------------------------------------

Representation
 


(xxi)
UCC.  Each Receivable constitutes “tangible chattel paper” or, in the case of
Receivables relating to Dealer Loans, an “account”, instrument” or “payment
intangible” within the meaning of the UCC as in effect in the State of
origination.

 
Documents
 
Contract
 
Title
 
Data Tape
 
Procedures to be Performed
 

i)
Confirm there is a signed installment contract or loan agreement.

 

ii)
If section (i) is confirmed, then Test Pass.

 
SA-22

--------------------------------------------------------------------------------

Representation
 


(xxii)
Final Scheduled Payment Date.  No Receivable has a final scheduled payment date
later than six months prior to the Class A‑4 Final Scheduled Payment Date.

 
Documents
 
Contract
 
Data Tape
 
Procedures to be Performed
 

i)
Confirm that the final scheduled payment date on the Receivable is six months or
greater prior to the Class A-4 Final Scheduled Distribution Date.

 

ii)
If section (i) is confirmed, then Test Pass.

 
SA-23

--------------------------------------------------------------------------------

Representation
 


(xxiii)
No Fraud or Misrepresentation.  Each Receivable that was originated by a Dealer
and was sold by the Dealer to the Seller, to the best of the Seller’s knowledge,
was so originated and sold without fraud or misrepresentation on the part of
such Dealer in either case.

 
Documents
 
Receivable File
 
Procedures to be Performed
 

i)
Confirm that there is no indication of fraud or misrepresentation contained
within the Receivable File.

 

ii)
If section (i) is confirmed, then Test Pass.

 
SA-24

--------------------------------------------------------------------------------

Representation
 


(xxiv)
No Impairment.  The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under a
Receivable or otherwise to impair the rights of the Depositor in any Receivable
or the proceeds thereof.

 
Documents
 
Receivable File
 
Data Tape
 
Eligibility Criteria
 
Procedures to be Performed
 

i)
Confirm the Receivable File contains no evidence of the rights to payments have
been transferred by the Seller to any entity other than the Depositor

 

ii)
If section (i) is confirmed, then Test Pass.



SA-25

--------------------------------------------------------------------------------

Representation
 


(xxv)
Servicing.  Each Receivable has been serviced in conformity with all Applicable
Laws, rules and regulation and in conformity with the Seller’s policies and
procedures which are consistent with customary, prudent industry standards.

 
Documents
 
Receivable File
 
Data Tape
 
Procedures to be Performed
 

i)
Confirm that there is no indication that the Receivable does not conform with
all Applicable Laws, rules or regulations.

 

ii)
Confirm that there is no indication that the Receivable does not conform with
the Seller’s policies and procedures.

 

iii)
If section (i) and (ii) are confirmed, then Test Pass.

 
SA-26

--------------------------------------------------------------------------------

Representation
 


(xxvi)
No Consent.  To the best of the Seller’s knowledge, no notice to or consent from
any Obligor is necessary to effect the acquisition of the Receivables by the
Purchaser or the Issuer or the pledge of the Receivables by the Issuer to the
Indenture Trustee.

 
Documents
 
Contract
 
Procedures to be Performed
 

i)
Confirm that there is no language on the Contract requiring consent from the
Obligor in order to effect the acquisition of the Receivable by the Purchaser or
the Issuer, or to pledge the Receivables by the Issuer to the Indenture Trustee.

 

ii)
If section (i) is confirmed, then Test Pass.




SA-27

--------------------------------------------------------------------------------